
	

114 HR 3661 IH: New England Fishermen Preservation Act
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3661
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2015
			Mr. Guinta introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To terminate the independent third-party program for sectors of the Northeast Multispecies Fishery
			 unless the program is fully funded by the National Oceanic and Atmospheric
			 Administration and for other purposes.
	
	
 1.Short titleThis Act may be cited as the New England Fishermen Preservation Act. 2.Termination of independent third-party monitoring (a)In generalExcept as provided in subsection (b), the Secretary of Commerce shall not require sectors of the Northeast Multispecies Fishery to comply with the independent third-party monitoring program required by section 648.87 of title 50, Code of Federal Regulations (or similar successor regulation).
 (b)ExceptionThe Secretary of Commerce may require sectors of the Northeast Multispecies Fishery to comply with the independent third-party monitoring program required by section 648.87 of title 50, Code of Federal Regulations (or similar successor regulation), if the Administrator of the National Oceanic and Atmospheric Administration fully funds the program with funds appropriated for the Administration.
			
